Citation Nr: 0402421	
Decision Date: 01/23/04    Archive Date: 02/05/04

DOCKET NO.  03-03 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial compensable rating for right 
knee chondromalacia.

2.  Entitlement to an initial increased rating for sinusitis, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel




INTRODUCTION

The veteran had active service from December 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2002 and June 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (RO).  

The Board notes that the veteran included the issue of 
entitlement to an increased rating for a right ankle disorder 
in his November 2002 notice of disagreement.  The most recent 
rating decision addressing that claim was issued in September 
2000.  In October 2000, the veteran filed a notice of 
disagreement for that decision and a statement of the case 
was issued in November 2001.  In a November 2002 letter, the 
RO stated that the November 2002 notice of disagreement 
submitted by the veteran was not accepted as a valid notice 
of disagreement.  As there is no formal appeal for that 
issue, it is not on appeal before the Board at this time.  
The representative has asked that this be considered a 
pending claim for an increase, and this matter is REFERRED to 
the RO for appropriate action.


FINDINGS OF FACT

1.	The veteran's right knee disability is not shown to be 
productive of recurrent subluxation or lateral instability, 
limitation of flexion to 45 degrees, or limitation of 
extension to 10 degrees.  

2.  The veteran's right knee is shown to have degenerative 
changes with associated painful motion.  

3.  The veteran's sinusitis is not shown to be productive of 
three or more incapacitating episodes per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.



CONCLUSIONS OF LAW

1.  The schedular criteria for a 10 percent disability rating 
for right knee chondromalacia have been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 
(2003).  

2.  The schedular criteria for a rating in excess of 10 
percent for sinusitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 
4.97, Diagnostic Code 6513 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

The veteran was informed in March 2002 and June 2002 letters 
and rating decisions of the evidence needed to substantiate 
his claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a January 2003 statement of the case, 
the RO notified the veteran of regulations pertinent to 
increased rating claims, informed him of the reasons why his 
claims had been denied, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  

In a November 2001 letter and in the January 2003 statement 
of the case, the veteran was informed of VA's duty to obtain 
evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of his duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received.  See VAOPGCPREC 8-03 (the VCAA does to not impose a 
duty to notify for "downstream" issues on which a Notice of 
Disagreement (NOD) has been filed, such as the rating 
assigned in this case following a grant of service 
connection).  

In this case, the November 2001 letter requested a response 
within 60 days.  At the same time, however, more than one 
year has now passed since the letter and statement of the 
case were provided.  Additional evidence was submitted in 
support of the veteran's claim after the 60 days had expired 
and there is no evidence that the veteran was misled by the 
time period provided in the letter.  Moreover, an amendment 
to the VCAA was recently enacted clarifying that the one-year 
period within which evidence may be submitted does not 
prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C. § ____).  Under the 
foregoing circumstances, the Board considers the duty to 
notify has been met.  

The VCAA provides that VA shall make reasonable efforts to 
assist in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  VA outpatient treatment records have been received, 
as have service medical records.  The Board notes that the 
veteran was provided with VA examinations in August 1969, 
March 2001, and May 2002.  Those examination reports appear 
to be adequate, and there is no objective evidence suggesting 
an increase in either disability has occurred since the last 
VA examinations.  As such, additional examination is not 
necessary in the present case.

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of 
this case, additional efforts to assist the veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

B.  Legal analysis

The Board has reviewed all the evidence of record, including, 
but not limited to, the veteran's contentions, service 
medical records, and VA outpatient treatment and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence, including that submitted by the 
veteran, will be summarized where appropriate.  


Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4 (2003).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (2003).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  See 38 C.F.R. § 4.1 (2003).  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

1.  Right knee chondromalacia

The veteran is currently assigned a noncompensable disability 
rating for right knee chondromalacia contemplated by the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5019 (2003).  
He contends that his right knee disability is more disabling 
than currently evaluated and he has appealed for an increased 
rating.  

The veteran's right knee disability has been rated by analogy 
to bursitis under Diagnostic Code 5019.  See 38 C.F.R. § 4.20 
(2003) [when an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous].  Coordination of rating with impairment of 
function will be expected in all cases.  See also 38 C.F.R. § 
4.21 (2003).  Bursitis under this code is in turn rated on 
limitation of motion of the affected parts, as arthritis, 
degenerative.  Degenerative arthritis, when established by X-
ray findings, will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).  The general rating schedules for 
limitation of motion of the knee are 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261 (2003).  

Under Diagnostic Code 5260, a noncompensable disability 
rating is assigned for flexion limited to 60 degrees.  A 10 
percent disability rating is warranted for flexion limited to 
45 degrees.  A 20 percent disability rating is assigned for 
flexion limited to 30 degrees, and a 30 percent disability 
rating is assigned for flexion limited to 15 degrees.  Under 
Diagnostic Code 5261, a noncompensable disability rating is 
assigned for extension limited to 5 degrees.  A 10 percent 
disability rating is warranted for extension limited to 10 
degrees.  A 20 percent disability rating is assigned for 
extension limited to 15 degrees.  A 30 percent disability 
rating is assigned for extension limited to 20 degrees.  A 40 
percent disability rating is assigned for extension limited 
to 30 degrees, and a 50 percent disability rating is assigned 
for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a 
(2003). 

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2003).  

Other diagnostic codes relating to knee disorders are 
Diagnostic Codes 5257 (recurrent subluxation or lateral 
instability), Diagnostic Code 5256 (ankylosis of the knee), 
and Diagnostic Code 5262 (impairment of the tibia and 
fibula).  See 38 C.F.R. §  4.71a (2003). 

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).  

VA General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).  The factors of 
disability affecting joints are reduction of normal excursion 
of movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. 
§ 4.45 (2003).

The veteran's service medical records contain no complaints, 
treatment, or diagnoses of any right knee disorder.  Medical 
records dated from 1968 to 2000 also contain no complaints or 
treatment for any right knee disorder.  In March 2001, the 
veteran stated that he had never had a formal evaluation of 
his right knee.

At his March 2001 VA examination, the veteran complained of a 
20-year history of right knee pain that increased with 
stooping, lifting, and prolonged walking.  He also reported 
swelling and pain, and stated that he self-medicated with 
over-the-counter analgesics, rest, and elevation.  During 
flare-ups, he reported feeling decreased strength and range 
of motion, with some instability and occasional giving way.  
He denied any locking of his right knee.  Upon examination, 
range of motion revealed flexion to 124 degrees and extension 
to 0 degrees with active range of motion, as well as flexion 
to 130 degrees and extension to 0 degrees with passive range 
of motion.  No genu varum was appreciated.  In addition, no 
swelling or muscular atrophy of the right knee was seen.  
Some tenderness to the medial retropatellar facet areas was 
observed.  The veteran's right knee exhibited negative 
McMurray's sign, a negative pivot shift, and negative 
anterior or posterior drawer.  There was no appreciable 
significance with these examinations when compared with the 
left lower extremity.  With respect to stability, the 
examiner commented that the medial and collateral ligaments 
were normal, as were anterior and posterior ligaments.  The 
veteran was diagnosed with right retropatellar pain syndrome 
from chondromalacia of the patella, without instability.  An 
X-ray showed minimal degenerative changes.  

After applying the above criteria to the facts of this case, 
the Board concludes that a 10 percent disability rating is 
warranted for the veteran's right knee chondromalacia.  At 
his March 2001 VA examination, the veteran complained of 
significant right knee pain that increased with stooping, 
lifting, and prolonged walking.  A contemporaneous X-ray 
showed "minimal degenerative changes."  As such, a 10 
percent disability rating based on arthritis with associated 
painful motion is in order.  The evidence demonstrates 
objective X-ray evidence of arthritis in the right knee, as 
well as associated painful motion, thus providing a basis for 
a rating based on painful motion under the provisions of 38 
C.F.R. § 4.59.  In particular, 38 C.F.R. § 4.59 states that 
painful motion with joint or periarticular pathology is 
entitled to at least the minimum compensable rating for the 
joint.  See also VAOPGCPREC 9-98, footnote 1; Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Although the rating 
schedule does not require a separate rating for pain, the 
veteran's pain must be considered in evaluating his service-
connected disorder.  Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  His complaints are plausible in light of the fact 
that there is objective evidence of degenerative changes in 
the right knee.  It is therefore reasonable to assign him a 
10 percent disability rating under Diagnostic Code 5019 based 
on arthritis with painful motion.  See 38 C.F.R. § 4.59; see 
also DeLuca.

The veteran's right knee chondromalacia does not warrant a 
rating in excess of 10 percent at this time.  As noted in 
March 2001, the veteran's right knee range of motion was 
flexion to 124 degrees and extension to 0 degrees with active 
range of motion.  Passive motion revealed flexion to 130 
degrees.  As such, there is no basis for a rating in excess 
of 10 percent under Diagnostic Codes 5260 or 5261.  In 
addition, there is no evidence that the veteran's right knee 
is characterized by ankylosis or impairment of the tibia and 
fibula so as to warrant a rating in excess of 10 percent 
under Diagnostic Codes 5256 and 5262.  Moreover, Diagnostic 
Code 5257 is not for application as the examiner stated, in 
March 2001, that the veteran's right knee did not exhibit 
instability.  

In summary, for the reasons and bases expressed above, the 
Board concludes that a 10 percent disability rating, but 
nothing higher, for the veteran's right knee chondromalacia 
is warranted.  The benefit sought on appeal is accordingly 
granted to that extent. 

2.  Sinusitis 

The veteran is currently assigned a 10 percent disability 
rating for sinusitis under 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).  He contends that his sinusitis is more 
disabling than currently evaluated and he has appealed for an 
increased rating.

Under Diagnostic Code 6513, a 10 percent disability rating is 
assigned for sinusitis when there are one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is present.  A 30 percent disability rating is 
warranted when there are three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Finally, a 50 percent disability rating, the 
maximum schedular rating, is warranted following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2003).  The note to that provision defines an 
"incapacitating episode" of sinusitis as one that requires 
bed rest and treatment by a physician.  Id. 

Service medical records reflect that the veteran had been 
under professional care for seasonal allergies prior to 
entering active service.  During service, he reportedly had 
allergies to dust, weeds, and other substances.  He 
complained of being light-headed, vomiting, and had 
difficulty breathing.  In July 1968, it was noted that the 
veteran had been in an automobile accident, sustaining 
multiple lacerations to the face and neck.  At separation in 
September 1968, it was noted that he had broken his jaw and 
maxillary bones during service.  

At his August 1969 VA examination, it was noted that the 
veteran had been in an automobile accident in February 1968 
and fractured his mandible and the superior maxillary bones.  
An examination of the nose showed no gross deviation of the 
septum.  Passages were patent.  

At his March 2001 VA examination, the veteran complained of 
headaches occurring four times per month and lasting 
approximately 1-2 hours.  He reported that prior to the 
headaches, on occasion, he felt a tingling sensation across 
the bridge of his nose and under his eyes.  He indicated that 
the headaches were always in the same area, pointing to the 
periorbital and nasal areas.  He also complained of frequent 
sinus congestion.  Upon physical examination, no obvious 
nasal deviation was observed and the veteran's passages were 
patent.  Mucosa was pink in color and there was no exudate.  
The examiner ultimately diagnosed the veteran with frontal 
and maxillary headaches, secondary to open reduction and 
internal fixation of a facial bone fracture, subsequent to an 
in-service automobile accident.  He also recommended that the 
veteran undergo a full set of sinus series, facial bones, and 
mandible series.  

In a February 2002 statement, L.D.H., M.D., stated that he 
had recently treated the veteran for chronic sinus 
infections, tinnitus, and chronic headaches.  The veteran 
reported having these problems since a trauma during an 
accident "several years ago."  Dr. H. opined that the 
veteran's facial trauma resulted in chronic headaches and 
decreased appropriate flow of the sinuses, resulting in 
chronic sinusitis.  

At his May 2002 VA examination, the veteran reported having 
sinus problems since his 1968 facial trauma.  It was noted 
that the sphenoid and ethmoid sinuses bothered him the most 
and he had a difficult time breathing through his nose.  He 
also reported having frequent headaches, post nasal drip, and 
nasal discharge.  No speech impairment was noted and the 
veteran appeared to have chronic sinusitis with daily pain 
and headaches.  It was also noted that the veteran did not 
have allergy attacks or long periods of incapacitation.  Upon 
examination, 90 percent obstruction was noted on the left 
side of the nose, and a 60 percent obstruction was found on 
the right.  The maxillary sinuses were tender and without 
crusting.  The veteran stated that he needed to be on 
antibiotics for 10 days approximately four times each year.  
He was ultimately diagnosed with multiple facial fractures 
with residuals of chronic sinusitis, sinus congestion, facial 
pain, and headaches. 

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against an initial rating in 
excess of 10 percent for the veteran's sinusitis.  The 
veteran's service-connected sinusitis is currently rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6513 and the 
objective medical evidence does not demonstrate the veteran's 
sinusitis is productive of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating (episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  At his May 2002 VA examination, the veteran 
specifically stated that his sinusitis required antibiotics 
for 10 days approximately four times each year.  He also 
denied long periods of incapacitation.  There is thus no 
evidence that his sinusitis required prolonged antibiotic 
treatment of 4-6 weeks or frequent non-incapacitating 
episodes.  As such, a rating in excess of 10 percent is not 
warranted at this time. 

The Board notes that the veteran has been assigned a separate 
30 percent rating for his headaches.

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to an initial 
rating in excess of 10 percent for sinusitis.  The Board 
concludes that the veteran's sinusitis has been appropriately 
rated as 10 percent disabling.  The benefit sought on appeal 
is accordingly denied. 

C.  Extraschedular consideration

In the January 2003 statement of the case, the RO concluded 
that an extraschedular evaluation was not warranted for the 
veteran's service-connected right knee and sinusitis claims.  
Since this matter has been adjudicated by the RO, the Board 
will consider the provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  See also VAOPGCPREC 6-96.

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2003); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  The 
veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful. 

The veteran has not indicated, nor has he presented evidence 
to support the premise, that his right knee disability and 
sinusitis has resulted in marked interference with employment 
so as to render impracticable the application of the regular 
schedular standards.  In addition, he has not presented 
evidence to show that he has been hospitalized after service 
due to his service-connected disabilities.  While the veteran 
has asserted that his sinusitis causes discomfort and his 
right knee has pain, such impairment is contemplated in the 
10 percent disability ratings that have been assigned.  Loss 
of industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 
4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board has been unable to 
identify any other factor consistent with an exceptional or 
unusual disability picture, and the veteran has pointed to 
none.

In short, the veteran's service-connected disabilities do not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2003).  
Accordingly, an extraschedular evaluation is not warranted.


ORDER

A 10 percent disability rating for right knee chondromalacia 
is granted, subject to the rules and payment of monetary 
benefits.  

An initial rating evaluation in excess of 10 percent for 
sinusitis is denied.



	                     
______________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



